Citation Nr: 0208901	
Decision Date: 08/01/02    Archive Date: 08/12/02	

DOCKET NO.  99-04 038	)	DATE
	)
	)
cc
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diverticulitis as 
secondary to a service-connected appendectomy scar.

2.  Entitlement to an increased evaluation for an 
appendectomy scar, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the veteran an increased 
(compensable) evaluation for his service-connected 
appendectomy scar.  Also on appeal is a May 1999 rating 
decision by the RO, which denied the veteran service 
connection for diverticulitis as secondary to the service-
connected appendectomy scar. 

During the pendency of this appeal, the RO by a September 
2001 rating decision increased the disability evaluation for 
the veteran's appendectomy scar from noncompensable to 
10 percent disabling under Diagnostic Code 7805-7301, 
effective from October 1997.  

This case was previously before the Board and in August 2000, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's diverticulosis was not caused by or 
aggravated by his service-connected appendectomy scar.

3.  The veteran's appendectomy scar is productive of no more 
than subjective complaints of pain without clinical evidence 
of gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  Diverticulitis is not proximately due to or the result of 
the veteran's service-connected appendectomy scar.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001) 
38 C.F.R. § 3.310(a) (2001); 66 Fed. Reg. 45, 620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7 and Part 4, Diagnostic Code 7805-7301 (2001); 
66 Fed. Reg. 45, 620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

After reviewing the record, the Board is satisfied that, by 
virtue of the rating decision, statement of the case and 
supplemental statement of the case issued during the pendency 
of this appeal that the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claims.  Moreover, it appears that all evidence 
identified by the veteran or in his possession has been 
obtained and associated with the claims file.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of the 
service-connected disability at issue than that shown by the 
clinical data currently on file.  The veteran's service 
medical records are on file and appear to be intact.  In 
addition, the RO has provided the veteran with VA 
examinations in February 1998 and January 2001 in connection 
with his claim and obtained a medical opinion with respect to 
the secondary service-connected issue and the relationship 
that is contended by the veteran.  Thus, the Board concludes 
that the duty to assist under the VCAA is satisfied with 
respect to the issues on appeal.

Factual Background.

On the veteran's report of physical examination for service 
discharge in December 1945, it was noted as medical history 
that the veteran had an appendectomy in April 1945 at a 
service department field hospital.  A physical evaluation at 
that time noted an appendectomy scar.  

Service connection for an appendectomy scar was established 
by an RO rating decision in May 1946.  This disorder was 
rated noncompensably disabling.

Treatment notes received from the veteran's private 
physician, Romain Clerou, M.D., show that in October 1992 the 
veteran presented with complaints of abdominal discomfort for 
approximately three weeks.  His discomfort was located 
predominantly in the right lower quadrant area and he was 
noted to have a history of having a ruptured appendix.  On 
physical examination, his abdomen was soft and there was mild 
tenderness over the appendectomy scar.  Bowel sounds were 
normal and the veteran reported not having any significant 
problems with his bowel movements.  The veteran noted that he 
had had a colonoscopy done in the past year and that no 
abnormalities were noted other than diverticulitis.  Dr. 
Clerou opined that it was possible that the veteran was 
having some mild problems with adhesions from his 
appendectomy, which was performed many years ago.  

A barium enema provided to the veteran in October 1992 was 
interpreted to show diverticula present scattered in the 
sigmoid and descending colon.  The reviewing physician stated 
that he did not see radiographic evidence of diverticulitis.  
Dr. Clerou's treatment notes record further complaints of 
abdominal discomfort primarily in the right abdominal area 
and right subcostal area.  Dr. Clerou stated that he doubted 
that the veteran's discomfort was caused by adhesions and 
scheduled him for a computer tomography scan of his abdomen.  
A computer tomography scan of the abdomen in November 1992 
was interpreted to reveal no specific intra-abdominal 
abnormalities.  Following this scan, Dr. Clerou noted that 
physicians who have seen the veteran agree that his pain is 
probably being caused by intra-abdominal adhesions.

VA outpatient treatment records compiled from February 1993 
to May 1997 show evaluations beginning in February 1993 for 
complaints of gastrointestinal disturbances and right lower 
quadrant pain.  The diagnostic impression was probable 
intestinal adhesions.  Subsequent treatment records document 
continuing complaints of abdominal pain.  In May 1997, the 
veteran reported to his VA physician that nothing seemed to 
relieve his abdominal pain except for a few drinks of alcohol 
in the evening.  Physical examination of the abdomen at that 
time revealed it to be soft and nontender with positive bowel 
sounds (normal) and no rebound.  A scar was noted in the 
right lower quadrant secondary to the veteran's old 
appendectomy with a hard scar fibrotic area, which was noted 
to be the site of the veteran's pain.  The veteran's 
examining physician recommended that he undergo a 
colonoscopy.  

Dr. Clerou referred the veteran for a colonoscopy in June 
1997.  It was noted prior to the colonoscopy that an 
examination of the veteran had revealed a soft nontender 
abdomen and that the colonoscopy was being performed to rule 
out neoplasia or diverticular disease.  Following the 
examination procedure, diverticulosis of the left and 
transverse colon was noted as an endoscopic finding.  

On a VA intestine examination in February 1998, it was noted 
that the veteran had appendicitis with complications 
requiring an appendectomy in service and thereafter had 
superimposed infection and abscesses as well as localized 
peritonitis requiring further surgeries and prolonged 
treatment.  It was further noted that consequently the 
veteran developed chronic abscess as well as adhesion 
formations, requiring multiple surgeries and producing 
episodes of febrile syndrome, abdominal bloating and pains 
which were treated periodically with antibiotics and 
chronically with high fiber diet and other dietary 
modifications.  It was also noted that the veteran currently 
complained of occasional lower abdominal pain with bloating 
as well as episodic heartburn.  On physical examination, the 
abdomen was found to be soft, nontender and nondistended.  
There were left lower quadrant and lower midadominal scars 
from previous surgeries.  There was no evidence of hernia.  
Postoperative adhesions was the pertinent diagnosis.  

On a scar examination in February 1998, it was noted that the 
veteran had a 3-centimeter scar in the right lower quadrant 
from an appendectomy incision.  He was also noted to have 
bilateral inguinal scars.  The appendectomy scar was observed 
to have some adherence to the skin to the underlying 
musculature with some soft tissue loss and depression of the 
scar base.  There was no inflammation, edema, or keloid 
formation.  Coloration was normal and the appendectomy scar 
was reported by the examiner to be of moderate disfigurement.  
There were no functional limitations related to the scar.  

Dr. Clerou noted in May 1999 that the veteran was still 
having abdominal discomfort and had a colonoscopy some time 
ago, which indicated he had extensive diverticulitis.  He 
then noted in June 1999 that the colonoscopy report was in 
his chart and that there were no significant abnormalities.  
In October 1999 Dr. Clerou noted that the veteran was 
complaining of low abdominal discomfort and bloating for the 
past 3 or 4 months and recently had upper and lower 
endoscopic examinations which showed diverticulosis but no 
acute problem.  A report of the veteran's June 1999 
colonoscopy notes that endoscopic findings included scattered 
diverticula in the sigmoid and the descending colon.  The 
diagnostic impression was diverticulosis.  An EGD procedure 
that same month was reported to show findings of a large 
hiatal hernia and evidence of chronic and acute gastritis 
suggestive of NSAID use.  

In a letter dated in October 1999, a VA physician reported 
that it was his opinion that the veteran's right upper 
abdominal pain is most likely due to adhesions following his 
previous ruptured appendix from years ago.  

A computer tomography scan of the veteran's abdomen in 
October 1999 was interpreted to reveal no acute 
abnormalities.  There was evidence of diverticular disease at 
multiple levels in the colon.  

An entry in Dr. Clerou's progress notes in January 2000 
observed that the veteran still complained of abdominal pain, 
but noted that he had computer tomography scans of his 
abdomen that showed some diverticulitis disease, but no signs 
of obstructions or abnormalities otherwise.  

On a VA fee-basis examination in January 2001, the examiner 
extensively reviewed the veteran's past medical history 
including his medical history in service.  The examiner noted 
that the veteran had been treated for complaints of abdominal 
discomfort and that a private physician had expressed the 
opinion that the veteran's right upper abdominal pains were 
most likely due to adhesions following his ruptured appendix 
from years ago.  It was noted that a barium enema performed 
at a private medical facility in October 1992 showed 
scattered diverticula in the sigmoid and the descending colon 
with no evidence of diverticulitis and that a computer 
tomography scan of the abdomen in November 1992 showed no 
specific intra-abdominal abnormalities.  It was further 
observed that the veteran underwent a colonoscopy in June 
1997 with removal of benign polyps and that a colonoscopy 
performed by a private physician in June 1999 showed 
scattered diverticula in the sigmoid and descending colon but 
no other abnormal findings.  On physical examination, the 
veteran's abdomen was noted to be soft with no masses, 
tenderness or visceromegaly.  There were three well-healed 
surgical scars in the lower abdomen.  The scar in the right 
lower abdomen at the site of the veteran's appendectomy was 
linear measuring 9.5 centimeters in length and 3 millimeters 
in width.  The scar was 1-millimeter depressed and pale pink 
in color.  There was no keloid formation, ulceration or 
erythema or tenderness.  There was minimal underlying tissue 
loss.  The examiner noted that there was no abdominal 
tenderness related to the veteran's surgical scars and that 
bowel sounds were normally active.  The examiner commented 
following his examination that the veteran has an established 
diagnosis of appendectomy scar and there is no change in his 
diagnosis; however, there is no physical impairment related 
to this scar.  He added that some of the veteran's symptoms 
of abdominal pain are compatible with his claimed condition 
of adhesions due to appendectomy.  He further noted that it 
is highly likely that the veteran does have adhesions, which 
are causally related to his inservice appendectomy in 1945.  
He also noted that the veteran has had X-ray and colonoscopy 
confirmed diverticulosis of his colon, but that a diagnosis 
of diverticulitis has not been confirmed.  He added that 
neither diverticulosis nor diverticulitis is related to his 
inservice appendectomy and although diverticulosis can be 
responsible for abdominal discomfort during periods of 
diverticulitis, the character of this type of pain is 
distinctly different from that caused by adhesions.  He 
concluded by noting that it would be reasonable to conclude 
that 10 percent of the veteran's abdominal pains are related 
to his appendectomy and subsequent adhesions and zero percent 
is due to his appendectomy scar.  He also concluded that the 
veteran's physical impairment due to residuals of his 
appendectomy is permanent; however, it should not 
significantly restrict his ability to participate in ordinary 
activities of daily living.

Analysis.

I.  Secondary Service Connection for Diverticulitis.

The veteran contends that he has diverticulitis related to 
his service-connected appendectomy scar.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  In addition, a disability, which 
is proximately due to, or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  When 
aggravation of a disease or injury for which service 
connection has not been granted, is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above, the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

In this case, the veteran's service medical records show that 
he was hospitalized for an appendectomy.  There is no 
reference to any problems with diverticulitis.  This is 
consistent with the veteran's statement that his 
diverticulitis did not begin in service, but is secondary to 
his service-connected appendectomy scar.  

The post service evidence shows that the veteran developed 
problems with epigastric discomfort beginning in 1992 and was 
noted by his private physician in October 1992 to have some 
diverticula on barium enema, but no significant 
diverticulitis.  Later evaluation, including a June 1999 
colonoscopy and a computer tomography of the abdomen in 
October 1999, diagnosed diverticulosis and evidence of 
diverticular disease, respectfully.  However, as noted by the 
veteran's examiner in January 2001, diverticulitis has not 
been confirmed.  

In any event, despite the veteran's assertions that his 
diverticulitis is related to his service-connected 
appendectomy scar, as a layman without medical expertise or 
training, his statements alone are insufficient to establish 
a nexus between his current diverticular disease and his 
appendectomy scar.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (lay persons are not competent to render medical 
opinions).

As part of the development of this claim, the veteran, as 
noted above, was examined by a fee-basis VA physician in 
January 2001.  It was the unequivocal opinion of this 
physician that neither diverticulosis nor diverticulitis is 
related to the veteran's inservice appendectomy.  The veteran 
has presented no competent (medical) evidence showing 
otherwise and the record does not disclose any such evidence.  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that while a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

Therefore, without competent evidence that shows that the 
veteran's diverticular disease and/or diverticulitis was 
either caused by or aggravated by the veteran's service-
connected appendectomy scar residuals, the claim must be 
denied.

Increased Evaluation for an Appendectomy Scar.

The veteran is presently assigned a 10 percent rating for his 
appendectomy scar pursuant to Diagnostic Code 7805-7301.  In 
the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries would generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added proceeded by a 
hyphen.  38 C.F.R. § 4.27 (2001).  Thus the veteran's 
appendectomy scar (Diagnostic Code 7805) is evaluated as 
adhesions of the peritoneum (Diagnostic Code 7301).  Under 
diagnostic code 7301, moderate symptomatology, manifested by 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic, pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention warrants a 10 percent evaluation.  A 30 percent 
rating under Diagnostic Code 7301 requires moderately severe 
symptomatologies manifested by partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  

In this case, the Board finds that the veteran's symptoms 
warrant no more than a 10 percent rating under the provisions 
of Diagnostic Code 7301 for moderate symptomatology.  The 
veteran's primary symptom is pain.  There is, however, no 
evidence in the record that the veteran experiences nausea, 
constipation, and/or diarrhea or abdominal distention due to 
his service-connected appendectomy scarring and no evidence 
of partial obstruction or any evidence of gastrointestinal 
symptoms from any other medical evidence of record.  In 
short, the Board finds that the veteran's symptoms warrant no 
more than a 10 percent disability evaluation under Diagnostic 
Code 7301.  

In reaching this decision, the Board has considered whether 
the veteran may be entitled to a higher rating under the 
related Diagnostic Code provisions for scars.  See Diagnostic 
Codes 7803, 7804, 7805.  A separate rating under codes 7803 
or 7804 is not warranted because the veteran's symptoms have 
been shown to be associated with the adhesions, not the scar, 
and are already reflected in the 10 percent rating assigned 
under code 7301.  Diagnostic Code 7805 provides for scarring 
which interferes with function.  The veteran's appendectomy 
scar is not shown to produce any limitation of function of 
the part affected.  Thus, a rating under this code would also 
be inappropriate.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
appendectomy scar, as well as for his claim for secondary 
service connection for diverticulitis, the benefit of the 
doubt doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1999).  

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected 
appendectomy scar has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

Service connection for diverticulitis as secondary to 
service-connected appendectomy scar is denied.  

An increased evaluation for an appendectomy scar in excess of 
10 percent is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

